 



Exhibit 10.2

STOCK OPTION AGREEMENT
for
NONQUALIFIED STOCK OPTIONS

This Stock Option Agreement for Nonqualified Stock Options (the “Agreement”) is
made as of ________, between First Financial Bancorp., an Ohio corporation
(hereinafter called the “Corporation”) and _____, currently an employee of _____
(hereinafter called the “Employee”).

In consideration of the mutual covenants hereinafter set forth and other good
and valuable consideration, the Corporation and Employee agree as follows:



1.   Number Of Option Shares And Purchase Price. As of the date set forth above,
the Corporation grants to the Employee, as a matter of separate inducement and
agreement, and not in lieu of salary or any other compensation for services, the
Option to purchase an aggregate of ___shares of the Corporation’s Common Stock,
without par value, on the terms and conditions hereinafter set forth, at the per
share purchase price of $___, the Fair Market Value on the date of this
Agreement as set forth above. The Employee accepts this Option subject to all
the terms and conditions of the Plan and this Agreement. This grant is intended
to be an agreement for a Nonqualified Stock Option and will be construed and
interpreted accordingly.



2.   Incorporation Of Plan. The First Financial Bancorp. 1999 Stock Incentive
Plan for Officers and Employees (the “Plan”) will control if there is any
conflict between the Plan and this Agreement and on any matters that are not
contained in this Agreement. A copy of the Plan has been furnished to the
Employee and is incorporated by reference and made a part of this Agreement.
Capitalized terms used but not specifically defined in this Agreement will have
the definitions given to them in the Plan.



3.   Vesting Of Option. The Option, i.e., the right to purchase shares of the
Corporation’s Common Stock under this Agreement, will become a vested accrued
right to purchase only if the Employee has been continuously employed by the
Corporation and/or one or more of its subsidiaries or Affiliates from the date
of this Agreement to the date on which vesting occurs, and cannot be exercised
before such date. The right to purchase shares of the Corporation’s Common Stock
under this Agreement will vest on the first anniversary of the date of this
Agreement, on the Employee’s retirement after the Employee’s sixty-fifth
birthday, or to the extent provided in the Plan upon a Change in Control,
whichever occurs first, provided, however, that the right to purchase such
shares under this Agreement will terminate on the tenth anniversary of the date
of this Agreement.



4.   Transfer Of Option. The Option is not transferable by an Employee other
than: (i) by will, or, if the Employee dies intestate, by the laws of descent
and distribution of the state of such Employee’s domicile at the time of death
or (ii) pursuant to a qualified domestic relations order (a “QDRO,” as defined
in the Internal Revenue Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended). The Option is exercisable during the lifetime
of the Employee only by the Employee or the person to whom it is transferred
pursuant to a QDRO. The Option may not be assigned or hypothecated. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions hereof, and the levy of attachment or
similar process upon the Option, will be null and void and without effect. The
Corporation may terminate the Option in the event of any such assignment,
transfer, pledge, hypothecation, other disposition of the Option or levy of
attachment or similar process, by notice

 



--------------------------------------------------------------------------------



 



to that effect to the person then entitled to exercise the Option. Such
termination of the Option will not prejudice any rights or remedies which the
Board of Directors or the Corporation may have under this Agreement or
otherwise.



5.   Option Rights Upon Termination. In the event of the Employee’s Termination
of Employment for any reason, the rights under any then-outstanding Option
granted pursuant to the Plan which are exercisable as of the date he or she
ceases to be an Employee may be exercised by the Employee (or in the case of a
deceased Employee by his or her legal representative) within the periods
described herein but in no event may the exercise of the Option extend beyond
ten (10) years from the date of its grant. References to the Corporation in this
Section 5 include the Corporation’s subsidiaries and Affiliates. A transfer of
the Employee’s employment between subsidiaries and/or Affiliates of the
Corporation or between any subsidiary or Affiliate and the Corporation will not
be considered a Termination of Employment for purposes of this Agreement.



  (a)   If the Employee’s Termination of Employment is for any reason other than
death, Disability, Retirement or Cause, the Option will terminate three months
after the Employee’s Termination of Employment (unless the Employee dies during
such period), or on the Option’s expiration date, if earlier, and will be
exercisable during such period after the Employee’s Termination of Employment
only with respect to the number of shares of Common Stock which the Employee was
entitled to purchase on the day preceding the day on which the Termination of
Employment occurs.     (b)   If the Employee’s Termination of Employment is for
Cause (as defined in the Plan), the Option will terminate on the date of the
Employee’s Termination of Employment and may not be exercised on or after that
date.     (c)   If the Employee’s Termination of Employment is due to the
Employee’s death while an employee of the Corporation, the Option will terminate
upon the earlier to occur of: (x) 12 months after the date of the Employee’s
death, or (y) the Option’s expiration date. The Option will be exercisable
during such period after the Employee’s death with respect to the number of
shares of Common Stock as to which the Option was exercisable on the date
preceding the Employee’s death.     (d)   If the Employee’s Termination of
Employment is due to the Employee’s Disability or Retirement while an employee
of the Corporation, the Option will terminate upon the earlier to occur of:
(x) 12 months after the date of the Employee’s Disability or Retirement (unless
the Employee dies during such period), or (y) the Option’s expiration date. The
Option will be exercisable during such period after the Employee’s Disability or
Retirement with respect to the number of shares of Common Stock as to which the
Option was exercisable on the date preceding the Employee’s Disability or
Retirement, as the case may be.     (e)   In the event of the Employee’s death
within twelve months after the Employee’s Termination of Employment due to
Disability or Retirement or in the event of the Employee’s death within three
months after the Employee’s Termination of Employment for any other reason
(except for Cause or death), the Option will terminate upon the earlier to occur
of: (x) 12 months after the date of the Employee’s death, or (y) the Option’s
expiration date. The Option will be exercisable during such period after the

2



--------------------------------------------------------------------------------



 



Employee’s death with respect to the number of shares of Common Stock as to
which the Option was exercisable on the date preceding the Employee’s death.



  (f)   Notwithstanding Section 5(a) but subject to Section 5(b), if the
Employee’s Termination of Employment occurs at or after a Change in Control
other than by reason of Cause, death, Disability or Retirement, an Option held
by the Employee will be exercisable for the lesser of: (x) six months and one
day after the Employee’s Termination of Employment, and (y) the balance of such
Option’s term.     (g)   Notwithstanding any other provision of this Agreement,
in the event of Termination of Employment with the Corporation for any reason,
and its sole discretion, the Committee may extend any exercise period which is
less than twelve months up to twelve months after the Employee ceases to be an
employee (but in no event beyond the Option’s expiration date) and/or may permit
the exercise of all or any portion of the Option not otherwise yet exercisable.



6.   Exercise Of Option. Subject to the terms and conditions of this Agreement,
the Option is exercisable only by written notice to the Corporation delivered
pursuant to Section 10 of this Agreement. Each exercise of the Option must
involve the purchase of not less than One Hundred (100) shares of the
Corporation’s Common Stock except when any unused accrued right to purchase
applies to less than One Hundred (100) shares. Each notice concerning the
exercise of the Option must:



  (a)   state the election to exercise the Option and the number of shares for
which it is being exercised;     (b)   be signed by the person or persons
exercising the Option and, if the Option is being exercised by anyone other than
the Employee, be accompanied by proof, satisfactory to counsel for the
Corporation, of the right of such person or persons to exercise the Option; and
    (c)   be accompanied by full payment equal to the aggregate exercise price
of the shares for which the Option is being exercised in one or a combination of
the following forms:



  (i)   a certified or bank check or such other instrument as the Corporation
may accept payable to the order of the Corporation,     (ii)   a tender of
shares of previously acquired, unrestricted Common Stock of the Corporation
owned for at least six months having a Fair Market Value at the time of exercise
equal to the exercise price of the shares for which the Option is being
exercised, or     (iii)   instructions to the Corporation to withhold from the
shares in respect of which the Option is being exercised a number of such shares
having a Fair Market Value on the date of exercise equal to the exercise price
of the shares for which the Option is being exercised.

The Option will not be deemed to have been exercised unless all of the preceding
provisions of this Section 6 are complied with. For all purposes of this
Agreement, the date of the exercise of

3



--------------------------------------------------------------------------------



 



the Option with respect to any particular shares is the date on which such
notice, proof (if required) and payment, all have been mailed by registered mail
or personally delivered to the Corporation. Such delivery may be made at the
office of the Corporation, 300 High Street, Hamilton, Ohio 45011, or at such
other place as the Corporation has designated by notice. The certificate or
certificates for the shares as to which the Option is exercised will be
registered in the name of the person or persons exercising the Option and will
be delivered to or upon the written order of the person or persons exercising
the Option within fifteen days after receipt by the Corporation of such notice,
proof (if required) and payment.



7.   Holding Period For Option Shares Purchased. The Employee agrees not to
sell, assign or transfer any shares of Common Stock acquired as a result of
exercising an Option, or any part thereof, until after such shares have been
held by the Employee for one year after the date of exercise of the Option which
resulted in their acquisition. This Section 7 will not apply: (i) on and after a
Change in Control, (ii) on and after an Employee’s Disability or Retirement,
(iii) to a person who is the personal representative, heir or legatee of a
deceased Employee, (iv) to the extent necessary for tax withholding pursuant to
the Plan or (v) to the extent necessary in connection with the exercise of an
Option pursuant to the third paragraph of Section 6(c). Certificates for shares
subject to the restrictions of this Section 7 will include a legend which
describes such restrictions. When such restrictions end, unlegended certificates
for such shares will be delivered upon surrender of the legended certificates.



8.   Adjustments To Option Shares. If, after the date of this Agreement, the
Common Shares of the Corporation are, as a result of a merger, reorganization,
consolidation, recapitalization, reclassification, split-up, spin-off,
separation, liquidation, stock dividend, stock split, reverse stock split,
property dividend, share repurchase, share combination, share exchange, issuance
of warrants, rights or debentures or other change in corporate structure of the
Corporation, increased or decreased or changed into or exchanged for a different
number or kind of shares of stock or other securities of the Corporation or of
another corporation, then:



(a)   there automatically will be substituted for each Common Share subject to
an unexercised Option (in whole or in part) granted under the Agreement the
number and kind of shares of stock or other securities into which each
outstanding share is changed or for which each such share is exchanged;



(b)   the Option price per share or unit of securities will be increased or
decreased proportionately so that the aggregate purchase price for the
securities subject to the Option remains the same as immediately prior to such
event; and



(c)   the Corporation will make such other adjustments to the securities subject
to options and provisions of the Plan and this Agreement as may be appropriate
and equitable; provided, however, that the number of shares subject to any
Option will always be a whole number.



9.   Conditions For Exercise Of Option. Notwithstanding any other provision of
this Agreement, no Option granted under this Agreement may be exercised in whole
or in part:



(a)   Unless the shares being the subject of this Agreement are registered under
the Securities Act of 1933 (the “Act”), or if such registration is not required,
unless the Employee exercising the Option furnishes the Corporation with an
opinion of counsel acceptable to

4



--------------------------------------------------------------------------------



 



the Corporation confirming that such registration is not required, provided,
however, that the Corporation may waive the presentation of an opinion of
counsel but may require a written statement signed by the Employee containing
investment representations satisfactory to the Corporation and an agreement to
accept such restrictions on transfer of the shares as the Corporation reasonably
imposes so long as such shares have not been currently registered under the Act;



  (b)   Until the shares subject to this Agreement are registered under any
applicable blue sky laws;or     (c)   If the issuance of Common Stock of the
Corporation upon such exercise would constitute a violation of any applicable
federal or state securities or other law or valid regulation.



10.   Notices. Each notice relating to this Agreement must be in writing and
delivered in person or by registered mail to the Corporation at its office, 300
High Street, Hamilton, Ohio 45011, attention of the Secretary, or at such other
place as the Corporation has designated by notice. All notices to the Employee
or other person or persons then entitled to exercise the Option will be
delivered to the Employee or such other person or persons at the Employee’s
address below specified or such other address as specified in a notice filed
with the Corporation.   11.   Determinations Of The Corporation Final. Any
dispute or disagreement which arises under, as a result of, or in any way
relates to the interpretation or construction of this Agreement will be
determined by the Board of Directors of the Corporation or by a committee
appointed by the Board of Directors of the Corporation (or any successor
corporation). The Employee hereby agrees to accept any such determination as
final, binding and conclusive for all purposes.   12.   Successors And Assigns.
This Agreement will inure to the benefit of and be binding upon each successor
and assign of the Corporation. All obligations imposed upon the Employee, and
all rights granted to the Corporation hereunder or in the Plan are binding upon
the Employee’s heirs, legal representatives and successors.   13.   Obligations
Of The Corporation. The liability of the Corporation under the Plan and this
Agreement and any sale made hereunder is limited to the obligations set forth
herein with respect to such sale. No term or provision of the Plan or this
Agreement will be construed to impose any liability on the Corporation in favor
of the Employee with respect to any loss, cost or expense which the Employee may
incur in connection with or arising out of any transaction in connection
therewith. Nothing in the Plan or this Agreement will confer upon the Employee
any right to continue in the employ of the Corporation or any subsidiary or
Affiliate of the Corporation, to be entitled to any remuneration or benefits not
set forth in the Plan or this Agreement or interfere with or limit the right of
the Corporation or any subsidiary or Affiliate of the Corporation to terminate
the Employee’s employment at any time.   14.   Governing Law. This Agreement
will be governed by the laws of the State of Ohio.   15.   Entire Agreement.
This Stock Option Agreement and the Plan supersede any other agreement, whether
written or oral, that may have been made or entered into by the Corporation
and/or any of its subsidiaries or Affiliates and the Employee relating to the
grant of the Options that are the subject of this Agreement and/or the right to
purchase shares of Corporation Common Stock in connection with those Options.
This Agreement and the Plan constitute the entire agreement by

5



--------------------------------------------------------------------------------



 



the parties with respect to such matters, and there are no agreements or
commitments except as set forth herein.



16.   Captions; Counterparts. The captions in this Agreement are for convenience
only and will not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will constitute one and
the same instrument.       IN WITNESS WHEREOF, the Corporation has caused this
Agreement to be executed in its name by its Chairman or by its President and its
corporate seal to be hereunto affixed and attested by its Secretary or by its
___as of the day and year first above written, and the Employee has hereunto set
his or her hand on the day and year specified below.

              FIRST FINANCIAL BANCORP.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Title:   President & CEO
ATTEST:
       
 
       

--------------------------------------------------------------------------------

       
Executive Vice President
           

--------------------------------------------------------------------------------


      Employee’s Signature
 
           

--------------------------------------------------------------------------------


      Social Security Number
 
           

--------------------------------------------------------------------------------


      Address
 
           

--------------------------------------------------------------------------------


      City/State/Zip
 
           

--------------------------------------------------------------------------------


      Date

NQ99.EMP

6